Motion to direct the Comptroller of the State of Hew York, pursuant to subdivision 5 of section 20 of the Court of Claims Act, to pay to appellant the judgment of the Court of Claims entered January 11, 1967, from which appeal has not been taken by the State, awarding to appellant the sum of $40,147.76, less any amount previously paid in partial satisfaction thereof, granted, without costs; cross motion to dismiss appeal granted, without costs, unless appellant shall, on or before July 28, 1967, file and serve record, brief and notice of argument for the term commencing September 6, 1967, in which event motion denied. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur.